DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17 and 25 are rejected under 35 U.S.C. 102(a) as being anticipated by Anker et al (US PG Pub. No. 2014/0046191).
Regarding Claim 1, Anker discloses:  a stretchable strain sensor (¶ [0059]), the stretchable strain sensor configured to exhibit wavelength selectivity according to a thickness change of a thickness of the stretchable strain sensor, in a thickness direction extending parallel to the thickness of the stretchable strain sensor, due to elongation of the stretchable strain sensor in an elongation direction extending perpendicular to the thickness direction (lines 4-14 disclose that the sensor includes an elastomer that, as the thickness changes under tension, different wavelengths of light are either transmitted through it or blocked).  
Regarding Claim 2, Anker discloses: wherein: the stretchable strain sensor comprises an optoelectronic device (¶ [0035] discloses it has luminescent material between 2 plates and paragraph [0037] discloses the material is excited by a radiation device), and the optoelectronic device is configured to display one or more colors according to the thickness change of the thickness of the stretchable strain sensor in the thickness direction due to elongation of the stretchable strain sensor in the elongation direction (¶ [0059], as the material stretches the emission light that is transmitted thru it changes).  
Regarding Claim 3, Anker discloses in paragraph [0059]) wherein the optoelectronic device is configured to display a color of a first wavelength spectrum in response to the stretchable strain sensor being elongated in the elongation direction at a first elongation rate, the optoelectronic device is configured to display a color of a second wavelength spectrum in response to the stretchable strain sensor being elongated in the elongation direction at a second elongation rate, the second wavelength spectrum being different from the first wavelength spectrum, the second elongation rate being higher than the first elongation rate, and the optoelectronic device is configured to display a color of a third wavelength 49Atty. Dkt. No. 15639-000465-US spectrum in response to the stretchable strain sensor being elongated in the elongation direction at a third elongation rate, the third wavelength spectrum being different from the first wavelength spectrum and the second wavelength spectrum, the third elongation rate being higher than the second elongation rate (Also, figure 5 and ¶ [0060} shows that as tension increases, the wavelength spectrums are shifted towards the shorter wavelengths (1 to n different wavelength spectrums (1st,2nd ,3rd,etc)).  
Regarding Claim 4, Anker discloses:  wherein the second wavelength spectrum is a shorter wavelength spectrum than the first wavelength spectrum, and the third wavelength spectrum is a shorter wavelength spectrum than the second wavelength spectrum (in Figure 5, when the tension increases (the thickness of the elastomer would decrease) and the wavelength spectrum of the second would be shorter than the first and the wavelength spectrum of the third would be shorter than the second, ¶ [0060]).  
Regarding Claim 17, Anker discloses in paragraph [0031] further comprising: a stretchable substrate (2, line 7) configured to structurally support the optoelectronic device (the plates 2 and 4 support the luminescent material which emits light (¶ [0035], lines 1-6).  
Regarding Claim 25, Anker discloses: a device comprising the stretchable strain sensor of claim 1 (Paragraph [0035} discloses the luminescent material that is excited by a radiation generator in paragraph [0037] and thus is an optoelectronic device.
--------------------------------------------------------------------------------------------------------
Claim(s) 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (“A skin-integrated transparent and stretchable strain sensor with interactive color-changing electrochromic displays, Nanoscale, 2017, Page 7631-7640, copy attached)

Regarding Claim 19, Park discloses on page 7631, right column, lines 14-18, (and title)): a stretchable strain sensor, the stretchable strain sensor configured to have an emission spectrum that changes according to strain variation of a strain on the stretchable strain sensor.
Regarding Claim 26, Park discloses in claim 19, an electrochromic display and thus discloses: A device comprising the stretchable strain sensor of claim 19
------------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 5-16, 18 and 20-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “wherein the optoelectronic device is configured to not display a color in response to the stretchable strain sensor being elongated in the elongation direction at an elongation rate that is below a threshold elongation rate, and the optoelectronic device is configured to display the color in response to the stretchable strain sensor being elongated in the elongation direction at an elongation rate that is at or above the threshold elongation rate” including the remaining limitations.
Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “wherein the optoelectronic device is configured to display a color in response to the stretchable strain sensor being elongated in the elongation direction at an elongation rate that is below a threshold elongation rate, and the optoelectronic device is configured to not display the color in response to the stretchable strain sensor being elongated in the elongation direction at an 50Atty. Dkt. No. 15639-000465-US elongation rate that is at or above the threshold elongation rate” including the remaining limitations.
Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “ wherein the optoelectronic device is configured to display a color in response to the stretchable strain sensor being elongated in the elongation direction at an elongation rate that is within a range between a first threshold elongation rate and a second threshold elongation rate, and the optoelectronic device is configured to not display the color in response to the stretchable strain sensor being elongated in the elongation direction at an elongation rate that is outside the range between the first threshold elongation rate and the second threshold elongation rate, so as to be below the first threshold elongation rate or above the second threshold elongation rate” including the remaining limitations.
Regarding Claim 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 8, and specifically comprising the limitation of “wherein the optoelectronic device includes a first electrode including a reflective layer, a second electrode facing the first electrode, the second electrode being spaced apart from the reflective layer by an optical path length, and a light emitting layer between the first electrode and the second electrode” including the remaining limitations.
Claims 9-16 are allowable, at least, because of their dependencies on claim 8.
.
Regarding Claim 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 18, and specifically comprising the limitation of “wherein the stretchable substrate includes a first region having a first elastic modulus and a second region adjacent to the first region and having a second elastic modulus, the second elastic modulus being lower than the first region, and the optoelectronic device is in the first region” including the remaining limitations.
.  Regarding Claim 20, and the optoelectronic device includes a first electrode including a reflective layer, a second electrode facing the first electrode, the second electrode being spaced apart from the reflective layer by an optical path length, and a light emitting layer between the first electrode and the second electrode” including the remaining limitations.
Claims 21-24 are allowable, at least, because of their dependencies on claim 20..  






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879